IE                                  IL
                          TEXAS




Honorable John Connally       Opinion No. C-55
Governor of Texas
Austin, Texas                 Re:    Whether House Bill 496 is in
                                     compliance with Section 35 of
                                     Article III of the Texas
Dear Governor Connally:              Constitution.
           The question posed by your opinion request is as fol-
lows :
          "Will you please advise me if this bill
     (House Bill 496, 58th Legislature),complies
     with the provisions of Article 3, Section 35
     of the Constitution of Texas?"
          Section 35, Article III of the Constitution of Texas
reads as follows:
          "No bill (except general appropriation
     bills, which may embrace the various subjects
     and accounts, for and on account of which
     moneys are appropriated) shall contain more
     than one subject) which shall be expressed in
     its title. But If any subject shall be em-
     braced in an act, which shall not be expressed
     in the title, such act shall be void only as to
     so much thereof, as shall not be so expressed."
           The title of House Bill 496, 58th Legislature, is as
follows:
          "AN ACT changing the name and function of
     the 'Legion Branch of the San Antonio State
     Tuberculosis Hospital'; repealing all laws in
     conflict herewith; and declaring an emergency."
          The body of the Bill provides for the change of name
from "Legion Branch of the San Antonio State Tuberculosis Hospi-
tal" to "Legion Annex of the Kerrville State Hospital"; places
the Hospital under the control and management of the Board for
Texas State Hospitals and Special Schools; provides that the
function of the Hospital will be to provide care for persons suf-
fering from mental illness; provides that appropriations

                             -271-
Honorable John Connally, page 2   (C-55)


heretofore made to the Legion Branch of the San Antonio State
Tuberculosis Hospital shall be available for the use and benefit
of the Legion Annex of the Kerrville State Hospital; and vali-
dates in behalf of the Legion Annex Hospital all contracts here-
tofore entered into by the Legion Branch Hospital. The Bill fur-
ther provides that the Board for Texas State Hospitals and Special
Schools may contract with the Veterans Administration for the use
of the facilities now occupied by the Legion Branch Hospital; re-
peals all laws in conflict, and declares an emergency.
          It is well settled that Section 35 of Article III of
the Constitution of Texas will be liberallv construed. Although
this provision is Fntatory, it is sufficient if there is subsfan-
tial compliance.   un er v.      & M. CQ., 82
840 (18~5X!.!;SS;therland
g&&. ,          489 i'e":C~'&4';~~~~~~$
Board v. War&d,    111 S.W.2d
 o. v. James, 143 Tex. 424, 185 S.W.2d' 96; (
          The title of House Bill 496 describes the bill a;F;;;ng-
ing the name and function of the Legion Branch Hospital.
tion" is defined as "the action for which a person or thing is
specially fitted? used, or responsible or for which a thing ex-
ists : the activity appropriate to the nature or position of a
person or thing . . . can signify in common the acts, activity
or operations expected of a person or thing by virtue of his or
its nature, structure, status, or position. . . .'I Webster's
Third New International Dictionary (Unabridaed). From this defi-
nition, we feel that the term "functionItis broad enough to cove:r
the provisions of the Bill which were not specifically named in
the title.
          The entire Bill is devoted to the subject of the Legion
Branch of the San Antonio State Tuberculosis Hospital, therefore
it does not fall under the prohibition against bills containing
more than one subject.
          In our opinion, House Bill 496 passed by the 58th Leg-
islature complies with the provisions of Section 35 of Article
III of the Constitution of Texas.


                           SUMMARY

          House Bill 496 passed by the 58th Legislature
     is in compliance wiih the provisions of Section 35
Honorable John Connally, page 3   CC-55)


     of Article III of the Constitutionof Texas.
                            Yours very truly,
                            WAGGONER CARR
                            Attorney General




JGN:wb
AP&UYVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Albert Jones
Jerry Brock
Mary Kate Wall
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                             -273-